DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

Note to Applicant’s Representative
	The examiner invites Applicant’s Representative to a courtesy interview to discuss the Instant Application and how to advance prosecution before any subsequent reply is filed by Applicant.






Response to Arguments
Applicant's arguments filed 7/26/2021 with respect to 35 U.S.C. 103 have been fully considered but they are not moot and/or not persuasive. 
As an initial matter the claim amendment that has added “periodically” has required a new search in which a new grounds of rejection have been established.  
Further after further consideration of Applicant’s Remark, the examiner agrees with Applicant’s Representative and withdraws the Haldenby Reference (US 2017/0046698 A1) as it appears redundant and does not add anything to the rejection, see pg. 8 of Applicant’s Remarks.  Therefore the remarks towards Haldenby, pp. 9-10 and Prima Facie Case of Obviousness and pp. 11-12 are moot as Haldenby is not being used in the most recent rejection.  	
Applicant Argues: SPANOS Fig. 4 of SPANOS relates to connecting a fork block to a root block. Paragraphs 10 and 11 of SPANOS provide a summary of the SPANOS method. This portion of SPANOS does not disclose or suggest, “randomly and periodically generating a unique code representing the [data] based on ....a hash of the one or more blocks of the blockchain”. pp. 10
Examiner’s Response:  The examiner respectfully disagrees and notes that the newly proposed combination of Haimi in view of Feeney and Spanos and Black et al. (US 2017/0075938 A1) discloses the aforementioned feature, more specifically Spanos is shown to teach randomly... generating a unique code representing the [data] based on both a hash of the one or more blocks of the blockchain and on a rule that is recorded in the blockchain (FIG. 4 – Depicts Prev Hash (i.e., unique code) as data representing the hash of one or more blocks, including payload hash which is a rule recorded in protocol payload, see [0011], thus as reasonably constructed is a unique code based on both a hash of the one or more blocks of the blockchain and on a rule that is recorded in the blockchain) and [0010] and [0011] - storing said slide chain rule set as said root block payload.  Further FIG. 4 – depicts use of a Nonce (i.e., random) which is part of the Prev. Hash).  The examiner notes from the citations above Spanos teaches that each block contains a Prev Hash, except for a Genesis Block, see [0037].  The examiner constructs that the Prev Has represents the unique code.  As depicted in FIG. 4 and described in [0037]-[0048] each block contains a Prev Hash which is composed of a blocks Nonce, Payload Hash. Authorized Hash and other data.  Thus Prev-Hash represents a unique code that is generated and is random as it based on a nonce.  Further Spanos teaches storing slide chain rules in the payload, see [0011] and [0012] thus those rules are hashed and included in the Prev Hash calculation as it represents the Pay Load Hash which is used to generate the Prev Hash.  The examiner sought to combine Black to teach concepts of...periodically generating... a unique code representing the data (Black, [0002] - Blockchains are verifiable permanent ledgers constructed one block at a time with a proof-of-work seal (hash) affixed to each block that validates that block. In any blockchain, the hash of the previous block is included in the current block, and therefore by recursion the current hash also validates all previous blocks back to the original genesis block. Inserting a hash into a blockchain permanently records that hash and acts as a notary verifying the timestamped proof of existence of the hashed data at the moment in time that the block is added to the chain and [0036] - Distributed ledger(s) 135 records hashes either automatically (e.g., at the end of a time period) or as requested on a distributed ledger); and  unique code... verification (Black, Abstract).  Thus when combined Spanos and Black would disclose the newly amended limitation of “randomly and periodically generating a unique code representing the production date, the production time, and the product based on both a hash 
Applicant Argues: Prima Facie Case of Obviousness pp. 11-12
Examiner’s Response:  The examiner respectfully notes that Obvious To Try rationale is no longer being used as rationale for combining the various prior art references.  The examiner has provided teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Inasmuch, the examiner finds these arguments moot and/or not persuasive. 

Applicant’s Argues:  Claim 23 the claim recites, in part, “a predetermined number of last digits of the hash are linked to the product code to create a hash enhanced product code”. The Examiner concedes that HAIMI, FEENEY, HALDENBY, and SPANOS do not disclose this feature and relies on ¶59 of ANDERSON for allegedly disclosing this feature. At the outset, Applicants note that ANDERSON is not related to blockchain technology. Therefore, it cannot disclose or suggest a hash of a blockchain block, as would be required under the Examiner's interpretation of ANDERSON.... This portion of ANDERSON relates to reducing identifier aliasing by using an item identifier that includes a cryptographic hash augmented by a content signature. ANDERSON discloses, "Aliasing of item identifiers occurs when two network transmission items with differing contents have an identical item identifier assigned to them. Although technically possible, aliasing is highly unlikely with the choice of a robust content-signaturing mechanism". (ANDERSON, 1 58.) Applicants note that such concerns do not exist given the nature of blockchain technology. Therefore, one of ordinary skill would not have any reasonable reason to HAIMI, FEENEY, and HALDENBY to use the ANDERSON aliasing reduction methodology. Furthermore, Applicants note that ANDERSON's disclosure of augmenting the cryptographic hash using a content signature does reasonably correspond to a predetermined number of last digits of the cryptographic hash are linked to a subset of network transmission item contents or metadata associated with the network transmission item, as would be required under the Examiner's interpretation of ANDERSON. In fact, ANDERSON does not even mention a predetermined number of last digits. pp. 12-13
Examiner’s Response: The examiner notes that the previous references of Feeney and Spanos and newly found reference of Black teach features related to blockchain.  Anderson teaches concepts where a predetermined number of last digits of the hash are linked to the product code to create a hash enhanced product code (Anderson, [0059] - To decrease the probability of identifier aliasing, in one embodiment, the item identifier includes a combination of one or more cryptographic hashes, augmented by a content signature generated from a subset of network transmission item contents or metadata associated with the network transmission item. For example, a content signature generated by an MD5 secure hash algorithm may be augmented with network transmission item size information (appropriately formatted by a content-signaturing mechanism) to produce a more robust item identifier, such as an item identifier derived only from the contents (e.g., cryptographic hash of the network transmission item contents) or protocol state or metadata concerning the contents (e.g., content length)). The examiner notes a predetermined number of last digits as reasonably constructed can to read on any number of digits to be linked to create a hash enhanced product code. The examiner notes such features can 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10, 12-15, 17, and 19-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, 8, and 15; the term "randomly and periodically generating..." in claims 1, 8, and 15 is a relative term which renders the claim indefinite.  The term ""randomly and periodically generating..." " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner respectfully notes the combination of “randomly and periodically generating ...a code” causes the claim to be indefinite as how is something random yet periodic.  Does Applicant mean that a unique code is random and is generated on a periodic basis?  Further clarification is required.   


Regarding Claim 23; Claim 23 recites the limitation "the product code" in the 2nd line of the limitation.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 10, 12-15, 17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimi (US 2017/0017919 A1) in view of Feeney (US 2016/0098723 A1) and Spanos (US 2016/0028552 A1) and Black et al. (US 2017/0075938 A1).

Regarding Claim 1;
Haimi discloses a method implemented by a computing system, the method comprising: 
([0043] - ...the manufacturing server or interface generates the unique identifier and logically links the identifiers to the scan-able codes. Once the codes have been printed, the unique identifiers are sent to the central server for storage and further use and [0048]-[0049] – The unique code is operationally coupled to the product... informing the central server that the product unit, including the unique scan-able code, is now actively in circulation and [0050] - In some embodiments, the additional data includes a Manufacturing Time, such as a date and/or hour);
...[generating] a unique code... representing ...the product ([0043] - ...the manufacturing server or interface generates the unique identifier and logically links the identifiers to the scan-able codes. Once the codes have been printed, the unique identifiers are sent to the central server for storage and further use [0048]-[0049] – The unique code is operationally coupled to the product... informing the central server that the product unit, including the unique scan-able code, is now actively in circulation and [0050] - In some embodiments, the additional data includes a Manufacturing Time, such as a date and/or hour); and
forwarding [a] unique code to a verification server to verify the product ([0078] - In preferred embodiments, the unique code is scanned at each point along the change. As mentioned elsewhere, the unique code maps back to data entry stored on a server... In some embodiments, a Tracking Module in the central server is configured to track the product. Tracking the product is useful for a variety of reasons, some of which include: ensuring that product goes to the desired location, preventing fraud, assisting law enforcement in tracking stolen goods etc.).
Hamai fails to explicitly disclose:

randomly generating a unique code representing the production date, the production time, and the product based on both a hash of the one or more blocks of the blockchain and on a rule that is recorded in the block chain.
However, in an analogous art, Feeney teaches [concepts of a blockchain] ([0008] - Yet another embodiment also involves obtaining the at least one additional datum from the transaction register and [0049] - The transaction register 205a may include a distributed, consensus-based ledger, such as those operated according to the protocols promulgated by Ripple Labs, Inc., of San Francisco, Calif., or the Stellar Development Foundation, of San Francisco, Calif. The transaction register 205a may include a hash chain, in which data is added during a successive hashing process to ensure non-repudiation) and identifying one or more blocks in a ledger of blockchain as corresponding the product date and production time (Feeney, [0008] - In another embodiment, determining further involves comparing the at least one current transaction datum to the at least one additional datum. In an additional embodiment, verifying also includes obtaining at least one additional datum. Yet another embodiment also involves obtaining the at least one additional datum from the transaction register and [0108] – In some embodiments, the string includes at least one additional datum. The at least one additional datum may include a timestamp. The timestamp may include a date. The time stamp may include a time. The timestamp may be a combined datum describing the time and date, such as a Julian Date. The timestamp may correspond to the time that the first product is manufactured.).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Feeney to identifying and generating 
One would have been motivated to combine the teachings of Feeney to Haimi to do so as it provides / allows for authenticating inventory using block-chain verification (Feeney, [0002] and [0007]).
 Further, in an analogous art, Spanos teaches randomly... generating a unique code representing the [data] based on both a hash of the one or more blocks of the blockchain and on a rule that is recorded in the blockchain (FIG. 4 – Depicts Prev Hash (i.e., unique code) as data representing the hash of one or more blocks, including payload hash which is a rule recorded in protocol payload, see [0011], thus as reasonably constructed is a unique code based on both a hash of the one or more blocks of the blockchain and on a rule that is recorded in the blockchain) and [0010] and [0011] - storing said slide chain rule set as said root block payload.  Further FIG. 4 – depicts use of a Nonce (i.e., random) which is part of the Prev. Hash).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the teachings of Spanos with the blockchain and production date, production time, and the product of Haimi in view of Feeney to include randomly generating a unique code representing the [data] based on both a hash of the one or more blocks of the blockchain and on a rule that is recorded in the blockchain 
One would have been motivated to combine the teachings of Spanos to Haimi and Feeny to do so as it provides / allows for changes and updates to the rules or protocol governing the blockchain and its data (Spanos, [0008]).
(Black, [0002] - Blockchains are verifiable permanent ledgers constructed one block at a time with a proof-of-work seal (hash) affixed to each block that validates that block. In any blockchain, the hash of the previous block is included in the current block, and therefore by recursion the current hash also validates all previous blocks back to the original genesis block. Inserting a hash into a blockchain permanently records that hash and acts as a notary verifying the timestamped proof of existence of the hashed data at the moment in time that the block is added to the chain and [0036] - Distributed ledger(s) 135 records hashes either automatically (e.g., at the end of a time period) or as requested on a distributed ledger); and 
unique code... verification (Black, Abstract).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the teachings of Black with the blockchain and unique code representing production date, production time, and the product of Haimi in view of Feeney and Spanos to include ...periodically generating a unique code representing the data.
One would have been motivated to combine the teachings of Black to Haimi and Feeney and Spanos to do so as it provides / allows for storing and verifying data using hashing techniques (Black, [0001]).

Regarding Claim 3;
Haimi and Feeney and Spanos and Black disclose the method to Claim 1.
(Spanos,FIG. 4 and [0047]-[0048]) and retrieving the hash of the one or more blocks (Spanos, (Spanos,FIG. 4 and [0047]-[0048]).

Regarding Claim 5;
Haimi and Feeney and Spanos and Black disclose the method to Claim 1.
Spanos further teaches further comprising storing the unique code in the blockchain (Spanos, FIG. 4 – Prev-Hash).

Regarding Claim 6;
Haimi and Feeney and Spanos and Black disclose the method to Claim 1.
Haimi further discloses wherein the product is a perishable product with a shelf-life period of time (Haimi, Abstract).

Regarding Claim 7;
Haimi and Feeney and Spanos and Black disclose the method to Claim 1.
Haimi further discloses further comprising: creating a shelf-life period of time starting from the production date (FIG. 2); creating an alert when the period of time has expired (FIG. 2); and transmitting the alert to an interested party identified from the unique code (FIG. 2).

Regarding Claim(s) 8, 10, and 12-14; claim(s) 8, 10, 12-14 is/are directed to a/an apparatus associated with the method claimed in claim(s) 1 and 3, and 5-7. Claim(s) 8, 10, and 12-14 is/are similar in scope to claim(s) 1, 3, and 5-7, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 15, 17, and 19-20; claim(s) 15, 17, and 19-20is/are directed to a/an medium associated with the method claimed in claim(s) 1 and 3, and 5-7. Claim(s) 15, 17, and 19-20 is/are similar in scope to claim(s) 1 and 3, and 5-7, and is/are therefore rejected under similar rationale.

Regarding Claim 21;
Haimi and Feeney and Spanos and Black disclose the method to Claim 1.
Spanos further teaches wherein the rule is changed dynamically or randomly (Spanos, [0008] and [0067]).

Regarding Claim 22;
Haimi and Feeney and Spanos and Black disclose the method to Claim 1.
	Haimi further discloses ...provides a basis for a creation date and expiration date of the product (Abstract and [0050] and [0054]-[0055]).
Feeney further teaches [concepts of a blockchain] ([0008] - Yet another embodiment also involves obtaining the at least one additional datum from the transaction register and [0049] - The transaction register 205a may include a distributed, consensus-based ledger, such as those operated according to the protocols promulgated by Ripple Labs, Inc., of San Francisco, Calif., or the Stellar Development Foundation, of San Francisco, Calif. The transaction register 205a may include a hash chain, in which data is added during a successive hashing process to ensure non-repudiation) and identifying one or more blocks in a ledger of blockchain as corresponding the product date and production time (Feeney, [0008] - In another embodiment, determining further involves comparing the at least one current transaction datum to the at least one additional datum. In an additional embodiment, verifying also includes obtaining at least one additional datum. Yet another embodiment also involves obtaining the at least one additional datum from the transaction register and [0108].
Spanos further teaches wherein the hash of the one or more block specified by the rule provides ... [a transaction] (Spanos, FIG. 4 – Depicts Prev Hash (i.e., unique code) as data representing the hash of one or more blocks, including payload hash which is a rule recorded in protocol payload, see [0011], thus as reasonably constructed is a unique code based on both a hash of the one or more blocks of the blockchain and on a rule that is recorded in the blockchain) and [0010] and [0011] - storing said slide chain rule set as said root block payload).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimi (US 2017/0017919 A1) in view of Feeney (US 2016/0098723 A1) and Spanos (US 2016/0028552 A1) and Black et al. (US 2017/0075938 A1) and further in view of Anderson (US 2004/0064537 A1).

Regarding Claim 23;
Haimi and Feeney and Spanos and Black disclose the method to Claim 1.
Haimi and Feeney and Spanos and Black fail to explicitly disclose wherein a predetermined number of last digits of the hash are linked to the product code to create a hash enhanced product code.
(Anderson, [0059] - To decrease the probability of identifier aliasing, in one embodiment, the item identifier includes a combination of one or more cryptographic hashes, augmented by a content signature generated from a subset of network transmission item contents or metadata associated with the network transmission item. For example, a content signature generated by an MD5 secure hash algorithm may be augmented with network transmission item size information (appropriately formatted by a content-signaturing mechanism) to produce a more robust item identifier, such as an item identifier derived only from the contents (e.g., cryptographic hash of the network transmission item contents) or protocol state or metadata concerning the contents (e.g., content length)).
Therefore, it would have been obvious to one of ordinary skill in the art/before the effective filing date of the claimed invention to combine the teachings of Anderson with the “code” of Haimi and Feeney and Spanos and Black to include wherein a predetermined number of last digits of the hash are linked to the product code to create a hash enhanced product code
One would have been motivated to combine the teachings of Anderson to Haimi and Feeney and Spanos and Black to do so as it provides / allows produc[ing] a more robust item identifier (Anderson, [0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627